IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter 11

ln re: Case No. 18-12635 (LSS)
lointly Administered

DAVID’s BRIDAL, INC. er all., named to pocket Nos. 138, 12 & 13
Objection Deadline: Decernber 14, 2018 Assumption

DethI‘S. December 21, 2018 Plan and Disclosure
Hearing Date: January 4, 2019 at 1:30 p.m.

 

SPRING CREEK IMPROVEMENTS, LLC, FAIRVIEW HEIGHTS IMPROVEMENTS,
LLC, AGREE LIMITED PARTNERSHIP, RAMCO WEST OAKS II, LLC, AND VILLA
VIEW, LLC’S LIMITED OBJECTI()N TO (1) NOTICE OF ASSUMPTIGN OF
EXECUTORY CONTRACTS AND UNEXPIRED LEASES OF DEBTORS AND
RELATED PROCEDURES, (2) JOINT PREPACKAGED CHAPTER 11 PLAN OF
REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE, AND (3)
DISCLOSURE STATEMENT FOR THE JOINT PREPACIQXGED CHAPTER 11 PLAN
OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

SPRING CREEK IMPROVEl\/IENTS, LLC, FAIRVIEW HEIGHTS ll\/IPROVEMENTS,
LLC, AGREE LIMITED PARTNERSHIP, RAMCO WEST GAKS ll, LLC, AND VILLA
VIEW, LLC (collectively “Landlords”), hereby tile this limited objection (the “Objection”), by
and through their undersigned counsel, to the Notz`ce ofAssumptz`on of Executory Conlracts and
Unexpired Leases of Debz‘ors and Related Procedw"es [D.I. 138] (the “Assumption Notice”); the
Joz'nt Prepackaged Chapter ]] Plcm of Reorgam'zation under Chapter ]]] of the Bankruptcy
Code [D.l. 12] (the “Plan”); and to the Dz'sclosure Staz‘ementfor Joz'nt Prepackaged Chapz‘er 11
Plan of Reorganizatz`on under Chapter ]] of the Bankruptcy Coa’e [D.l. 13] (the “Disclosure
Statemen ”), and respectfully represent as folloWs:

Subject to the resolution of the issues raised herein, and any others that may arise or

Which may be raised, Landlords generally do not oppose confirmation of the Plan or assumption

of their leases.

 

1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: David’s
Bridal, Inc. (4563); DB lnvestors, Inc. (8503)’; DB Holdco, Inc. (456_7); and DB Midco Inc. (3096). The location of the Debtors;
corporate headquarters is 1001 Washington Street, Conshohocken, PA 19428.

220732934.1 39960/343357

 

BACKGROUND FACTS

1. David’s Bridal, Inc., et al. (the “Debtors”), filed their voluntary petitions for relief
under Chapter ll of Title 11 of the United States Code on November 19, 2018 (the “Petition
Date”). The Debtors continue to operate their businesses and manage their properties as

debtors~in-possession pursuant to ll U.S.C. §§ 1107(a) and 1108.

2. On the Petition Date, the Debtors filed their Plan and Disclosure Statement and set
a combined hearing for January 4, 2019 on the adequacy of the Disclosure Statement and

confirmation of the Plan.

3. The Plan’s terms provide for the deemed assumption of the leases and the Debtors
have stated their intention to assume all of their unexpired non-residential real property leases.
See Plan at §8.1 and the Debtor’s Motion for Entry of an Order Extending T ime to Assume or

Reject Unexpired Leases of Nonresz'dentz`al Real Properly [D.l. 141] 11 9-10.

4. On November 30, 2018, the Debtors filed the Assumption Notice [D.l. 138] Which

requires the filing of all assumption related objections by December 14, 2018.

5. The Debtors lease retail space (the “Prernises”) from each of the Landlords
pursuant to unexpired leases of nonresidential real property (each a “Lease” or “Leases”) Which

may be assumed

6. Each Lease is a lease “of real property in a shopping center” as that term is used in

Section 365(b)(3). See In re Joshua Slocum, Ltd., 922 F.2d 1081, 1086-87 (3d Cir. 1990).

7. The Assumption Notice does not list each specific lease and does not provide a
cure amount for any lease. The Assumption Notice requires landlords to assert that a cure

amount is due in the ordinary course. Landlords herein Will assert the amounts that are currently

220732934.1 39960/343357

 

owing, to ensure that all outstanding balances are accounted for, and to account for accrued but

unbilled charges Which may come due in the future.

8. The Landlords are currently owed the following amounts subject to additional

qualifications and modifications (such as reimbursement of attorney’s fees) are forth below:

 

Landlord

Store #

Landlord’s Cure
Claim

 

SPRING CREEK
IMPROVEMENTS, LLC

# 1 95
Fayetteville, AR

$106.32

Attorney’s Fees
$500.00

$606.32

 

FAIRVIEW HEIGHTS
IMPROVEMENTS, LLC

Fairview Heights, IL

$12,926.24

Attorney’s Fees
$500.00

$13,426.24

 

AGREE LIMITED
PARTNERSHIP

Toledo, OH

$0.00

Attorney’s Fees
$500.00

3500.00

 

RAMCO WEST OAKS Il, LLC,

#279
Novi, MI

$2,107.47

Attorney’S Fees
$500.00

$2,607.47

 

VILLA VIEW, LLC

 

 

Portage, MI

 

$().00

Attorney’s Fees
$500.00

$500.00

 

220732934.1 39960/343357

 

 

 

9. The current base monthly amount due under the Spring Creel< Improvements
lease is monthly rent, plus the Debtor’s pro rata share of the Common Area Maintenance, Taxes,

and lnsurance.

10. The current base monthly amount due under the Fairview Heights lease is

$10,996.88 per month plus monthly CAM of $962.89, and monthly real estate taxes of $963.87.

ll. The current base monthly amount due under the Agi'ee Limited Partnership lease

is $14,460.00 and monthly CAM of $1,700.

12. The current base monthly amount due under the West Oaks ll lease is monthly
rent, plus electric usage, and the Debtor’s pro rata share of the Common Area Maintenance,

Taxes, and lnsurance.

13. ` The current base monthly amount due under the Villa View lease is $12,750
increasing to $13,500 on January 1, 2019 plus monthly CAM of $930 and all taxes and insurance

When billed.

14. In addition, each of the Leases requires the Debtors to indemnify the Landlord for
tort and other claims related to acts or omissions which may have occurred or may hereafter
occur, which acts or omissions and the resulting indemnifiable claims may not be known to the

Landlord at this time.
BACKGROUND FACTS

15. Section 365(b) requires that a debtor cure all defaults in conjunction with a lease

assumption

16. ln addition to rent and related monthly charges, attorney’s fees, costs, and interest,

some charges for which the Debtors bear responsibility under the Lease Which have not been

220732934.1 39960/343357

 

 

reconciled and/or adjusted from pre-petition (or possible post-petition) periods. The Leases are
triple-net leases, where the Debtors pay rent and related lease charges in advance for each month.
The Debtors pay fixed minimum rent, along with a pro-rata share of expense such as real
property taxes, insurance, common area maintenance (“_C_A_M”) fees, annual percentage rent, and
the lil<e. Certain charges, such as CAM and real propeity taxes are estimated prospectively,
billed to and paid by the tenant during the year, and then reconciled after year-end. The
reconciliation compares the amounts estimated and paid against actual charges incurred at the
shopping center. To the extent the estimated payments do not cover actual charges incurred
under the lease, the result is an additional amount (or debit) for which the tenant is liable. In
some instances, year-end reconciliations and adjustments for previous years for the Premises
may not yet be complete (i.e. year-end reconciliations and adjustments that accrued through 2018
and 2019 may not have been billed). In other instances, certain charges may be paid in arrears,
and cannot be calculated until a year or more after year end. Since these accrued, but unbilled,
charges are not yet due under the Leases, they do not create a cuirent default but gives rise to a

requirement to cure by the Debtors at this time.

17. Nevertheless, the Debtors continue to be responsible for all such accrued and
accruing charges under the Lease, and must pay such charges as and When they come due under
the Leases. The Debtors must take the assumption of any Lease subject to its terms, as well as
pay all obligations owing under such Lease, including obligations that have accrued but may not
have been billed under the Lease. Any final order should clearly state that the Debtors will
assume the Lease obligations and pay them when due, regardless of whether they relate to the
period prior to, or after the assumption In addition, any provision in an order that purports to

provide a release of further liability based upon a payment of cure amounts, should specify that

220732934.1 39960/343357

such release does not apply to the obligation to pay accrued, but unbilled, charges that come due

under the Leases.

18. In addition to monetary obligations that Debtor must satisfy under Section 365 of
the Banl<ruptcy Code, the Leases also provide that Debtor must indemnify and hold the Landlord
harmless With regard to existing claims as well as With regard to events which may have
occurred pre-assumption but which are not made known to the Landlord or Debtors until some
period post-assumption Accordingly, either the Debtor must assume all indemnification
liabilities or must be required to evidence, or obtain adequate insurance in order to guaranty that
their indemnity responsibilities will be met. Claims for indemnity may include, but are not
limited to, claims for personal injuries which occur at the leaseholds, where either the Landlord
is joined as a party defendant, damage, and destruction to the property by Debtor or its agents,

claims for environmental damage or environmental clean-up etc.

19. The order confirming the Proposed Plan should specify that the Landlords’ claims
for additional rent and charges and indemnity obligations under their Lease are not released, and
that the Debtors remain liable to the Landlord for such obligations, and all municipal violations

regardless of when the obligations accrued.

20. The Landlords reserve the right to increase or further reconcile the cure claims set
forth herein for items such as, but not limited to, claims for rent, taxes, common area
maintenance, costs, fees, and any additional cure amounts due under the Leases, as the Debtor is

still in the property and are accruing expenses

21. Landlords reserve any and all rights to supplement or amend this Objection and
expressly reserve the right to object to any additional relief sought by the Debtors in connection

with any lease assignment The Landlords also respectfully reserves the right to object to the

220732934.1 39960/343357

 

 

adequate assurance of future performance in connection with the Leases by any successful

bidder.

22. To the extent that rent, attorneys’ fees or other charges continue to accrue either
before or after a potential assumption, or a Landlord suffers other pecuniary losses under its
Lease, Landlord reserves its right to amend its cure amounts for such amounts or for any other

I`CB.S O].'lS .

23. The Leases contain provisions for recovery of attorney’s fees, costs, and interest in
the event that a Landlord is required to take legal action to protect its interests `The Debtors are
obligated to cure all defaults under the Leases, and compensate the Landlord for its actual
pecuniary loss as a result of defaults under the Lease. See ll U.S.C. §365(b)(1)(A) and (B). The
principle is well-recognized In Re LCO Enterprises, 12 F.3d 938, 941 (9th Cir. 1993); Elkton

Assocz`ates v. Shelco Inc. (Matter ofShelco), 107 B.R. 483, 487 (Bankr. D. Del. 1989).

24. The Cure Amounts set forth above, pursuant to the terms of the Lease and ll
U.S.C. §365(b), includes a reasonable amount for attorneys’ fees, Which is less than those
actually incurred as a result of the Debtors’ bankruptcy case, in the amount of $500. See, e.g., In
re Pelican Pool, 2009 Bankr. LEXIS 4623 (Bankr. D.N.J. July 27, 2009); In Wesfvz'ew 74th Streel‘
Drag Corp., 59 B.R. 747, 757 (Bankr. S.D.N.Y. 1986) (payment of attorneys’ fees required as
condition to lease assumption), Travelers Cas. & Su. C0. Co. ofA. v. Pacz`fic Gas and El. Co.,
127 S. Ct. 1199, 1203 (2007) (holding that a party is entitled to be reimbursed for its attorneys’
fees when there exists an “enforceable contract allocating attorneys’ fees”); In re East 44th
Really, LLC, No. 07 Civ 8799, 2008 U.S. Dist. LEXIS 7337 (S.D.N.Y. 2008) affirming
bankruptcy court’s finding that a $1.7 million settlement of attorneys’ fees to a landlord was

reasonable.); In re Belz‘way Medical, Inc., 358 B.R. 448, 453 (Bankr. S.D. Fla. 2006) “Where the

220732934.1 39960/343357

 

trustee or debtor-in-possession fails to perform the primary obligation under the lease (i.e. to pay
rent), and the landlord incurs legal fees seeking to obtain payment, it follows that the attorneys’
fees, if authorized under the lease and linked to enforcement of the payment obligation, are
entitled to the same administrative priority as the rent obligation”); In re Enterz‘az`nment, Inc. , 223
B.R. 141, 152-154 (Bankr. E.D. lll. 1998) (attorneys’ fees must be paid as provided for in the
assumed lease). The Debtor is obligated to cure all defaults under the Lease, and compensate the
Landlord for its actual pecuniary loss as a result of defaults under the Lease. See ll U.S. C.

§365(b)(1)(A) and (B).
The Plan Cannot Provide for Post-Confirmation Assumption or Rej ection of Leases

25. Generally, the Plan provides for the deemed assumption of all of the Debtors’
leases. Assumption is to occur c‘[a]s of and subject to the occurrence of the Effective Date.” See
Plan at 8.1(a). However, confirmed plans do not usually become effective until sometime after
entry of a confirmation order. The Landlords can only assume that such a provision means that
although the @_a_l decision about assumption will be made by the Debtor on the date the
Confirmation Order is entered, the assumption will not become “final” until the occurrence of

the Plan’s Effective Date along with all of the other Plan provisions becoming final and binding.

26. Landlords object to any ability for the Debtors to change their mind with regards
to a lease assumption after the Confirmation Date, so long as the Plan confirmed on the
Confirmation Date becomes effective This is especially important should there be a post-

confirmation dispute over cure.

27. Pursuant to 11 U.S.C. §1129(a)(1), to be confirmable a plan must comply with all
applicable provisions of Title 11. Section 1123 provides that a plan may “subject to Section

365,” provide for the assumption or rejection of contracts and leases. See ll U.S.C. §1123(b)(2).

220732934.1 39960/343357

 

 

Section 365 provides that Debtors have until the earlier of
“(i) . . . 120 days after the date of the order for relief [subject to the 90 day extension provided in
§365(d)(4)]; or (ii) the date of the entry of an order confirming a plan” to assume or reject. See
11 U.S.C. §365(d)(4); NLRB v. Bz`ldz'sco & Bz`ldz'sco, 465 U.S. 513, 529 (1984); Florz'da Depz‘. of

Revenae v. Pz'ccadilly Cafeterias, Inc., 554 U.S. 33, 46 (2008).

28. Paragraph 8.1 of the Plan as it relates to an “Assumption Dispute” makes the Plan
unclear with respect to the Debtors intent and obligation to assume the leases by the
Confirmation Date, and to the extent that Debtors seek to retain a “change of mind” type
provision in the Plan based upon an Assumption Dispute that is not resolved in their favor, the
Plan is rendered contrary to the Debtors’ obligations under Sections 1129(a)(1), 1123, and 365,
and therefore not confirmable. Landlords do not find objectionable a post-confirmation
resolution of cure so long as a lease cannot be rejected because cure cannot be resolved in the

Debtors favor.

29. Therefore, as the result of any provision to allow the Debtors to later reject a lease
after the Confirrnation Date, the Landlords object to the assumption procedures set forth in the
Plan and to the Assumption Notice, and submit that the Plan cannot be continued if the Debtor
retains such procedures Additionally, the Landlords object on disclosure grounds in that the
Debtors should be required to clearly articulate their interpretation of such provisions and their

general intent with respect to the timing of assumption

The Plan Appears to Improperly Discharge and Release Claims Arising
Out Of Assumed Leases

30. All undisputed, liquidated amounts due and owing under the Leases as of the
Effective Date must be paid promptly and the Debtors thereafter are obligated to perform all of

their obligations thereunder as they arise in the ordinary course of business

220732934.1 39960/343357

 

31. The entire lease must be assumed A Debtor cannot assume just a portion of an
unexpired lease. See NLRB v. Bz'ldz'sco & Bildisco, 465 U.S. 513, 529 (1984). Following
assumption, the Debtor is entitled to the benefits and the burdens of the lease. See Covington v.
Covz`ngton Lan L.P., 71 F.3d 1221, 1226 (6th Cir. 1995). This concept applies to all obligations
under an assumed lease regardless of whether it relates to a post-Effective Date or pre-Effective

Date time period, including the reconciliation and indemnification obligations

32. The Plan as drafted is not clear that the Debtor will be required to perform all
obligations arising out of the Leases. The Plan should be redrafted/revised to make clear and to
ensure that all terms and obligations under assumed leases survive confirmation without

exception Failure to do so makes the Plan unconfirmable under §1129(a)(1).

33. Section 10.3 of the Plan provides for a discharge of all Claims accruing as of the
Effective Date, regardless of whether the Claim holders knew or reasonably could have known
that it held a Claim and regardless of whether the legal basis for the claim existed prior to the

Effective Date.

34. Section 10.6 of the Plan contains release and injunction provisions which seem to
include “all Holders of Claims . . . (ii) who are Unimpaired under the Plan and do not timely

object to the releases provided herein.” See Plan §10.6.

35. Most detrimental to Landlords is in §8.3 wherein the Plan appears to explicitly
provide for an improper release of Claims held by landlords in connection with their assumed

leases The Plan language provides:

Assumption . . . shall, subject to satisfaction of the Cure Amount,
result in the full release and satisfaction of any Claims or defaults,
whether monetary or nonmonetary . . . arising under any assumed

. . . lease at any time before the effective date of the assumption . . .

10

220732934.1 39960/343357

 

36. The Plan does not provide that confirmation will be without prejudice to a
landlord’s rights under assumed leases to be able to pursue all claims it has against the Debtors

post-confirmation

37. Landlords submit that these provisions must be clarified in the Plan or in the order
confirming the Plan, to make clear that the Debtors are fully and unconditionally obligated to
perform all of their obligations under the Leases post-confirmation, if assumed, including the
indemnity obligations and payment of accrued but unbilled charges and reconciliations There
are plenty of other cases whose confirmed plans contained the requisite provisions with contrary
provisions being deleted from the Plan.

The Plan Attempts to Provide for the Assignment of Leases

38. Section 8.2 of the Plan provides language related to the assumption and

assignment of unexpired leases

39. Landlords have not seen any notice with respect to the potential assignment of

any leases

40. Landlords object to any proposed assignment, absent the required disclosure and
information related to the proposed assignee Landlords reserve their right to object to any

proposed assignee and its adequate assurance of future performance.
RESERVATION OF RIGHTS

41. Each Landlord reserves its rights to (i) amend the cure amounts as necessary to
include any additional or unknown charges that arise, including but not limited to subsequent
rent defaults attorneys’ fees, costs, interest, and year-end adjustments and reconciliations, and
(ii) make Such other and further objections as may be appropriate at or before the assumption
and/or confirmation hearing

11

220732934.1 39960/343357

 

JOINDER IN OBJECTIONS

42. Each Landlord joins in any objections filed by the Debtors’ other landlords with
respect to the Cure Notice and the Plan to the extent that such objections are not inconsistent

with this Obj ection.

WHEREFORE, the Landlords respectfully requests that the Court enter an order
consistent with the foregoing objections and grant such other and further relief as may be just

and proper under all of the circumstances

Dated: December 14, 2018 Respectfully submitted,
CLARK HILL, PLC

/s/ Karen M Grz`vner

Karen M. Grivner (DE No.4372)
824 N. Market St., Ste 710
Wilmington, DE 19801

Tel: (302) 250-4749

Fax: (302) 421-9439

kgrivner@clarkhill.com

and

David M. Blau (l\/ll P52542) (Adniitted Pro Hac Vice)
CLARK HILL, PLC

151 S. Old Woodward Ave., Ste. 200

Birrningham, l\/II 48009

Tel: (248) 988-1817

Fax: (248) 988-2336

dblau@clarkhill.,com

Attorneyfo)' Spring Creek Improvements, LLC,
Fairvl`ew Heighi‘s ])nprovements, LLC, Agree Limited
Partnership, Ramco West Oaks II, LLC, and Villa View, LLC

12

220732934.1 39960/343357

 

 

